Title: To George Washington from Major Richard Campbell, 24 July 1777
From: Campbell, Richard
To: Washington, George



May it please your Excellency
Woodstock in Virga Dunmore CountyJuly 24th 1777

On the 23d June, I was ordered by General Scott, to return from Camp Middle Brook, to the commonwealth of Virginia, & there to Superintend, & Inspect into the Conduct & proceedings of the Officers of the 8th Regimt & to Transmit an account of their Conduct & success in recruiting to Head Quarters, once a Month, Agreeable to those orders, I have proceeded, & on my arrival to Virginia, I have examined into their Success, & find that the Recruiting Service goes on very slowly. There is a great number of Officers of our Regimt from Camp in this State, & no probability of raising Men by that Means—Capt. Higgins & the Officers of his Company (who was appointed in the

Room of Capt. John Stinson of the 8th Regimt) have not raised more than 20 Men in the course of five months. Tho’ the greatest Industry has been used by them. The other Officers ordered from Camp has met with less success, Our Assembly have fallen on ways to fill up our Battalions, which I hope will render it unnecessary to keep so many Officers on the Recruiting Service, as are now absent from the 8th Regimt—Things thus circumstanced make me wish to return to my post, will thank your Excellency for orders to do so. the draughts will take place the 10th of next Month, which I hope will answer the purpose intended—’Till I receive your Orders, shall continue to use my endeavours to forward the recruiting Business, tho’ have no prospect of being successfull—The bearer Lieut. Clark is to return immediately, by him expect your Excellencys order which shall Govern the Actions of Your Excellencys most Obt & very Hble Servt

Richd Campbell Majr 8th Regimt

